Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Examiner of your application has changed. Please address future correspondence to Amy M. Bunker, AU1639.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on July 5, 2022 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
Claims 1-5 and 7-18 are currently pending. Claims 1-5 and 7-9 have been amended by Applicants’ amendment filed 07-05-2022. Claims 16-18 have been added by Applicants’ amendment filed 07-05-2022. Claim 6 has been canceled by Applicants’ amendment filed 07-05-2022.

Applicant's election without traverse of Group I, claims 1-10, directed to a library of cyclic peptide compounds; and the election of Species without traverse as follows: 
Species (A): wherein the structure of cyclic peptide includes pd169 as shown below:

    PNG
    media_image1.png
    598
    529
    media_image1.png
    Greyscale
 (claim 1); 
Species (B): wherein the library comprise cyclic peptide compounds having a long side chain (claim 4);
Species (C): wherein the long side chain comprised R’ (claim 9); 
Species (D): wherein the average of the number of amino acids constituting the cyclic portion of each cyclic peptide compound is 5 to 15 (claim 6);
Species (E): wherein R1 is (a) a phenyl group (claim 9);
Species (F): wherein the optional substituents are selected from Group A (claim 9) in the reply filed on July 2, 2021 was previously acknowledged.  

Claims 11-15 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 

Claims 2, 3, 5, 7 and 8 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. 
The restriction requirement is still deemed proper and is therefore made FINAL.

Therefore, claims 1, 4, 9, 10 and 16-18 are under consideration to which the following grounds of rejection are applicable. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on July 5, 2022 have been considered.  Initialed copies of the IDSs accompany this Office Action.

Priority
The present application filed December 3, 2019 2018 is a 35 U.S.C. 371 national stage filing of International Application No. PCT/JP2018/022097, filed June 8, 2018, which claims the benefit of Japanese Patent Application JP 2017-114074, filed June 9, 2017.

Acknowledgment is made of Applicant's claim for foreign priority based on Japanese Patent Application JP 2017-114074, filed June 9, 2017.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed July 5, 2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn.


Maintained Objections/Rejections
	Claim Interpretation: the term “cyclic peptide compounds” is interpreted to refer to a complex of any peptide moiety including a linear peptide, branched peptide, cyclic peptide and/or a combination thereof with its encoding nucleic acid.

Double Patenting
(1)	The provisional rejection of claims 1, 4, 9 and 10 is maintained, and claims 16-18 are newly rejected, on the ground of nonstatutory double patenting as being unpatentable over: 
(a)	Claims 1-16 of copending US Patent Application No. 17/312,296, 
(b)	Claim 14 of copending US Patent Application No. 16/771,335, and
(c)	Claims 39, 41-43 and 55-73 of copending US Patent Application No. 17/011,815 for the reasons already of record.
	
Response to Arguments
Applicant’s arguments filed July 5, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Applicant requests that the double patenting rejections be held in abeyance (Applicant Remarks, pg. 9, fifth full paragraph).
Regarding (a), Applicant did not specifically indicated how the claims of the copending applications recited supra are patentably distinct from the instant claims as required by 37 CFR 1.111(b). Thus, the claims remain rejected for the reasons already of record.



(2)	The rejection of claims 1, 4, 9 and 10 is maintained, and claims 16-18 are newly rejected, on the ground of nonstatutory double patenting as being unpatentable over claims 39-43 of copending US Patent No. 9409952 for the reasons of record.

Response to Arguments
Applicant’s arguments filed July 5, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) a person of ordinary skill in the art would understand that the claimed display library consists essentially of collections of cyclic peptide-nucleic acid complexes; and the cyclic peptide has particular structural features (Applicant Remarks, pg. 11-13, entire pages).
Regarding (a), instant claim 1 recites that the nucleic acid display library “consists essentially of cyclic peptide compounds”; and that “each of the cyclic peptide compounds is a complex of a peptide moiety with its encoding nucleic acid”. The term “cyclic peptide compounds” is interpreted to refer to a complex of any peptide moiety including a linear peptide, branched peptide, cyclic peptide and/or combination thereof moiety with its encoding nucleic acid. Claim 39 of US Patent 9409952 is directed to a peptide compound having a cyclic portion, and contains 5 to 12 amino acids and amino acid analogs in total, wherein the peptide compounds are substituted. Claim 40 recites that the peptide compound of claim 39 can be translationally synthesized; while claim 46 indicates that translational synthesis requires the formation of a complex with a nucleic acid sequence encoding the noncyclic peptide compound used for translation synthesis. Thus, the claims remain rejected for the reasons of record.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1, 4, 9, 10 and 16-18 is maintained, and claims 16-18 are newly rejected, under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 is indefinite for the recitation of the term “the library” in line 2. There is insufficient antecedent basis for the term “the library” in the claim because claim 1, line 1 recites the term “a nucleic acid display library”.
Claim 1 is indefinite for the recitation of the term “constituting amino acids” in line 3 because it is unclear what amino acids are “constituting amino acids”; and whether the term refers to natural amino acids; unnatural amino acids; some specific amino acids; whether the term refers to a cyclic peptide that comprises 5 to 15 amino acids; or whether the term refers to something else. Moreover, the instant as-filed Specification does not recite “constituting amino acids” and, thus, the metes and bounds of the claim cannot be determined.
Claim 1 is indefinite for the recitation of the combination of terms “a substituted or unsubstituted hydroxyphenyl group”, and “wherein the substituted hydroxyphenyl group has one or more substituents on the phenyl ring of the hydroxyphenyl group” in lines 5-7 because the structure of the side chain in relation to the peptide is unclear, such that one of skill in the art would not understand whether the term “hydroxyphenyl group” refers to a side chain bound to the peptide through the oxygen, and/or whether the term refers to a side chain bound to the peptide through a ring carbon, as follows: 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

and, thus, the metes and bounds of the claim cannot be determined.
Claim 1 is indefinite for the recitation of the term “the substituted hydroxyphenyl group” in line 6. There is insufficient antecedent basis for the term “the substituted hydroxyphenyl group” in the claim because claim 1, lines 5-6 recites the term “a substituted or unsubstituted hydroxyphenyl group”.
Claim 1 is indefinite for the recitation of the term “each of the cyclic peptide compounds is a complex of a peptide moiety with its encoding nucleic acid” in lines 7-8 because instant claim 1 recites that the “cyclic peptide compounds” have one cyclic portion (line 3); and the instant as-filed Specification teaches that “peptide compounds” include linear peptides”; and that “cyclic peptide compounds” have a cyclic portion (See, pg. 27, lines 29-36; and pg. 28, lines 5-6), such that it is unclear whether the “cyclic peptide compounds” recited in instant claim 1 have a cyclic peptide; whether the “peptide” of the instant complex refers to a peptide nucleic acid; or whether the term “cyclic peptide compounds” refers to a complex of any peptide moiety with its encoding nucleic acid and, thus, the metes and bounds of the claim cannot be determined.
Claim 9 is indefinite for the recitation of the term “n is an integer of 2, 3, 4, or 5; and one instance of X is an oxygen atom or two non-adjacent instances of X are oxygen atoms, and any remaining instance(s) of X is CH2” in lines 5-8 because it is completely and wholly unclear as to the identity “X” including what “X” is and/or is not, including what “instances” are being referred to, what they encompass, and/or when the “instances” are applied and, thus, the metes and bounds of the claim cannot be determined.
Claim 9 is indefinite due to the recitation of the term “instance(s)” and “atom(s)” in lines 7 and 52 for the use of parentheses to comment on or qualify part of the limitations. It is unclear whether the limitations in parentheses are meant to be limitations in the claims or whether they are only suggestions, examples of a preferred embodiment, or synonym. Accordingly, the metes and bounds of the claim are not clear.
Claims 4, 10 and 16-18 are indefinite insofar as they ultimately depend from claim 1.

Claim Rejections - 35 USC § 112(d)
The rejection of claim 9 is maintained under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim 
upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 9 recites “the side chain represented by the following general formula (I-3): -(X)n-R1” in line 3; “one instance of X is an oxygen atom” in line 7; and “R1 is: (a) a phenyl group” in lines 9-10 (e.g., peptide—O—phenyl). However, claim 1 from which claim 9 depends, recites the side chains do not have “a substituted or unsubstituted hydroxyphenyl group”, and “wherein the substituted hydroxyphenyl group has one or more substituents on the phenyl ring of the hydroxyphenyl group” in lines 5-7. Thus, the side chains as recited in claim 9 encompass a substituted or unsubstituted hydroxyphenyl group in the side chains of the cyclic portion, which are prohibited by the limitations as recited in claim 1. Thus, claim 9 is an improper dependent claim and does not further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 101
The rejection of claims 1, 4, 9 and 10 is maintained, and claims 16-18 are newly rejected, under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. An analysis with respect to the claims as a whole reveals that they do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See; Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014); Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116, 106 U.S.P.Q.2d 1972 (2013); Mayo Collaborative Svcs. v. Prometheus Laboratories, Inc., 132 S. Ct. 1289, 101 U.S.P.Q.2d 1961 (2012). See also 2014 Interim Guidance on Patent Subject Matter Eligibility, available at http://www.gpo.gov/fdsys/pkg /FR-2014-12-16/pdf/2014-29414.pdf (“2014 Interim Guidance”), and the Office’s examples to be considered in conjunction with the 2014 Interim Guidance in examination of nature-based products, available online at: http://www.uspto.gov/patents/law/exam/mdc_ examples_ nature-based _products.pdf (“Nature-Based Products Examples”).  This rejection is proper.
Analysis of subject-matter eligibility under 35 U.S.C. § 101 requires consideration of three issues: (1) whether the claim is directed to one of the four categories recited in §101; (2) whether the claim recites or involves a judicial exception (i.e., a law of nature, natural phenomenon, or natural product); and (3) whether the claim as a whole recites something that amounts to significantly more than the judicial exception. In the instant case, the claims encompass naturally occurring products and/or non-naturally occurring products which do not possess markedly different characteristics such as different biological or pharmacological functions or activities, chemical or physical properties and or structure/function and form including one or more cyclic peptides. Therefore, they must each be considered to determine whether, given their broadest reasonable interpretation, they amount to significantly more than the judicial exception. 
The claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claims as a whole, claims 1, 4, 9, 10 and 16-18 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:
In the instant case, claim 1 is broadly directed to a nucleic acid library of cyclic peptide compounds, wherein the library consists essentially of cyclic peptide compounds comprising any structure, wherein each of the cyclic peptide compounds has one cyclic portion having 5 to 15 constituting amino acids, the cyclic portion comprises side chains, and wherein the side chains do not have (1) an indole ring, or (2) a substituted or unsubstituted hydroxyphenyl group in the side chains of the cyclic portion, wherein each of the cyclic peptide compounds is a complex of a peptide moiety with its encoding nucleic acid.
Beginning with Step I of the analysis, which asks whether the claimed invention falls within a statutory category, such that the instant claims are directed to a composition of matter, thus, the instant claims are directed to a statutory category. Step I [YES].
Proceeding to Step IIA – Prong One of the analysis, which asks if the claimed invention is directed to a judicial exception, such that claims 1, 4, 9, 10 and 16-18 are drawn to cyclic peptide compounds that encompass naturally occurring cyclic peptide compounds and/or non-naturally occurring cyclic peptide compounds which do not possess markedly different characteristics such as different biological or pharmacological functions or activities, chemical or physical properties and or structure/function and form from naturally occurring cyclic peptide compounds including antibiotics such as vancomycin; anti-cancer drugs such as kahalalide F and plitidepsin; anti-bacterial compounds such as paragamicins B, C and D and rakicidin F, etc. (interpreted as encompassing the complex of claim 1); wherein it is known that the majority of biologically produced cyclic peptide libraries are formed using phage/phagemid display; and that the most frequently used method for semi-synthetic library production is mRNA display, or by split-intein cyclization of peptides and proteins (SICLOPPS) as evidenced by Foster et al. (pg.563, col 2; last partial paragraph); and wherein it is known that genetically encoded libraries of cyclic peptides of variable size can be generated in vivo directly in living bacterial cells from ribosomally derived polypeptide precursors such as evidenced by Frost et al. (Abstract). The claims are broadly directed to naturally occurring products and/or non-naturally occurring products which do not possess markedly different characteristics such as different biological or pharmacological functions or activities, chemical or physical properties and/or structure/function and form than what occurs in nature. Step IIA – Prong One [YES].
Step IIA - Prong Two asks whether the claim recites additional elements that integrate the exception into a practical application of the exception. In the instant case, the claims are directed to a nucleic acid library of cyclic peptide compounds, wherein the library consists essentially of cyclic peptide compounds comprising any structure, wherein each of the cyclic peptide compounds has one cyclic portion having 5 to 15 constituting amino acids, the cyclic portion comprises side chains, wherein the side chains do not have (1) an indole ring, or (2) a substituted or unsubstituted hydroxyphenyl group in the side chains of the cyclic portion, wherein each of the cyclic peptide compounds is a complex of a peptide moiety with its encoding nucleic acid, such that the claims encompass the judicial exception of naturally occurring products and/or non-naturally occurring products that are not applied, relied on, or used in a manner that imposes meaningful limits on the judicial exception. Step IIA – Prong Two [NO].
Proceeding to Step IIB of the analysis: the question then becomes what element or what combination of elements is sufficient to amount to significantly more than the abstract idea? The instant independent claim is recited at a high level of generality, such that substantially all practical applications of the judicial exception related to cyclic peptide compounds are covered. For instance, the claims are recited without any specificity as to the identity of the library of cyclic peptide compounds; the number and/or structures of the cyclic peptide compounds including the size, number of rings, the number and identity of the individual peptides; the number, identity and/or location of one or more substituents; the structure, identity and/or location of the side chains and/or their substituents; the identity of the “cyclic portion” of the unidentified cyclic peptides which can contain multiple “cyclic portions” including multiple cyclic core structures, aromatic rings, heterocyclic rings, cyclic side chains, and/or cyclic substituents on the cyclic peptide compounds; and/or the complex comprising a peptide moiety, and its encoding nucleic acid. 
The claims amount to nothing more than encompassing unidentified and undefined cyclic peptide compounds comprising completely unknown structures, wherein the very broadly recited unidentified and undefined cyclic peptide compounds do not have the broadly recited structural elements of: (i) a substituted or unsubstituted indole ring, or (ii) a substituted or unsubstituted hydroxyphenyl group in the side chains of the cyclic portion, wherein cyclic peptide compounds are well known, purely conventional or routine in the art. For example, naturally occurring cyclic peptide compounds including antibiotics such as vancomycin, cyclosporine A, Romidepsin and Griselmycin; anti-cancer drugs such as kahalalide F and plitidepsin; anti-bacterial compounds such as paragamicins B, C and D, Asperpeptide A, and Rakicidin F; and cyclic pentapeptides such from the endophyticfungus Fusarium decemcellulare LG53 from the plant Mahonia fortunei were known in the art as evidenced by Adalla et al. (Molecules, 2018, 23, 2080-2098; pg. 2080, first full paragraph; pg. 2082, Table 1; pg. 2083, first full paragraph; and pg. 2083; last full paragraph; and pg. 2084, Figure 2; pg. 2085, last full paragraph; and pg. 285, Figure 3); it was known that a library of cyclic octapeptides having a diversity of 1.7 x107 can be created by using five random residues, wherein the random residues contained 26 amino acids including 12 proteinogenic -L-amino acids [Arg, Asp, Gln, Gly, His, Ile, Lys, Pro, Ser, Thr, Trp and Tyr]; four non-proteinogenic -L-amino acids [L-4-fluoropheyl-alanine (Fpa), L-norleucine (Nle), L-ornithine (Orn), and L-phenylgycine (Phg)]; six -D-amino acids [D-Ala, D-Asn, D-Glu, D-Phe, and D-Val]; and four N-methylated -L-amino acids [L-N-methylalanine, L-N-methyl-leucine (MLe), L-N-methyl-phenylalanine (Mpa), and sarcosine (Sar)] as evidenced by Liu et al. (Bioorganic Medicinal Chemistry Letters, 2009, 17, 1026-1033; Abstract; pg. 1027, col 2, last partial paragraph; pg. 1027, Figure 1; and pg. 1028, col 1; first partial paragraph, lines 1-4); and methods for co-compartmentalizing a cyclic polypeptide with a polynucleotide encoding the cyclic polypeptide were known in the art, such that polynucleotides can be covalently associated with its encoded product, for example, through a puromycin moiety in an mRNA display system; that X----- is the cyclic peptide produced; X is C, S, T or any other amino acid and “------” denotes an amino acid of the cyclic peptide sequences, wherein the sequence can be one or more amino acids in length including at least three or more amino acids such as six amino acids in length as evidenced by Tavassoli et al. (US20200049695; Abstract; and paragraphs [0066]; and [0204]). Moreover,  it was known that cyclic peptides can be naturally occurring compounds, but can also be obtained by total synthesis or by synthetic or genetic modification of naturally occurring or naturally produced precursors as evidenced by Van Der Laan et al. (US20150218221, published August 6, 2015; paragraphs [0002], lines 6-9); that natural cyclic peptides include cyclic AMPs that have demonstrated significant antimicrobial activities against pathogenic bacteria; cyclic lipopeptides such as polymyxins, daptomycin, surfactin, iturin, fengycin, paenbacterin, and pseudofactin; and that tryptophan and arginine-rich cyclic hexapeptides of the type cyclo-RRRWFW which have antimicrobial activity against gram-negative and gram-positive bacteria are known in the art as evidenced by Falanga et al. (Molecules, 2017, 22, 1217-1231; pg. 1221, Section 3, first through fourth full paragraphs); and it was known that there are over 400 natural antimicrobial peptide that have been isolated and characterized, wherein the peptide are classified into two main groups: linear and cyclic, wherein the mode of action for the majority of these peptides is believe to involve membrane disruption, leading to cell leakage; and that cyclic peptides mainly adopt an amphipathic -sheet structure which can be further divided into two subgroups: those containing disulfide bonds, and those that do not, such as gramicidin S, wherein nearly all known natural cyclic peptides display high antibacterial activity as evidenced by Coppins (pg. 1, second full paragraph; and pg. 1, last partial paragraph). Thus, cyclic peptide compounds which do not have an indole skeleton or a substituted or unsubstituted hydroxyphenyl group in the side chains of the cyclic portion were well known, purely conventional, or routine in the art. Step IIA [YES].
In sum, when the relevant factors are analyzed, the claims as a whole do NOT recite additional elements that amount to significantly more than the judicial exception itself. Accordingly, claim 1 DOES NOT qualify as eligible subject matter.  
Dependent claim(s) 4, 9, 10 and 16-18 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because they do not add anything that makes the natural phenomenon in claim 1, significantly different. For example, claim 4 encompasses library according to claim 1, wherein the nucleic acid display library comprises long-side-chain-containing cyclic peptide compounds, but it does not add anything that makes the natural phenomenon in claim 1 significantly different.
In light of the above consideration and the new guidance, claims 1, 4, 9, 10 and 16-18 are non-statutory.  This rejection is newly recited as necessitated by the new Guidance set forth in the Memorandum of July 30, 2015 updating the June 25, 2014 guidance (see June 25, 2014 memorandum from Deputy Commissioner for Patent Examination Policy Andrew Hirshfeld titled Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. (Alice Corp. Preliminary Examination Instructions) and the Revised Patent Subject Matter Eligibility Guidance (See, Federal Register, vol. 84, No. 4, January 7, 2019).

Response to Arguments
Applicant’s arguments filed July 5, 2022 have been fully considered and are not found persuasive.  Applicants essentially assert that: (a) the claims are not directed to a judicial exception because the claims are directed to a nucleic acid display library of cyclic peptide compounds; and that the cyclic peptide-nucleic acid complexes would be markedly different from cyclic peptide compounds having only the peptide moieties, both structurally and functionally (Applicant Remarks, pg. 19, sixth and seventh full paragraphs; and pg. 20, third full paragraph); and (b) because each cyclic peptide compounds contains the encoding nucleic acid, any target-binding peptides can be decoded to determine the sequence of the peptide that bound to a target, and the record has not shown that any peptide compounds in nature have such a utility (Applicant Remarks, pg. 20, third full paragraph).
Regarding (a), Applicant’s assertion that the claims are directed to a nucleic acid display library of cyclic peptides, and not to a judicial exception; and that the cyclic peptide-nucleic acid complexes would be markedly different from cyclic peptide compounds having only the peptide moieties, both structurally and functionally, is not found persuasive. As an initial matter, it is noted that instant claim 1 recites that each “cyclic peptide compound” is a complex of a peptide moiety with its encoding nucleic acid. Thus, the term cyclic peptide compound” is interpreted to refer to a complex of any peptide moiety including a linear peptide, branched peptide, cyclic peptide and/or a combination thereof with its encoding nucleic acid (See; as-filed Specification, pg. 27, lines 29-36). Claims 1, 4, 9, 10 and 16-18 are clearly directed to a judicial exception in the form of cyclic peptide compounds consisting essentially of structures that encompass naturally occurring cyclic peptide compounds and/or non-naturally occurring cyclic peptide compounds that are complexed with naturally occurring and/or non-naturally occurring nucleic acids that encode the peptide moiety, wherein the cyclic peptides compounds do not possess markedly different characteristics such as different biological or pharmacological functions or activities, chemical or physical properties and or structure/function and form from naturally occurring cyclic peptide compounds that have been synthetically and/or semi-synthetically produced including antibiotics such as vancomycin; anti-cancer drugs such as kahalalide F and plitidepsin; anti-bacterial compounds such as paragamicins B, C and D and rakicidin F, etc., wherein it is known that the majority of biologically produced cyclic peptide libraries are formed using phage/phagemid display; and that most frequently used method for semi-synthetic library production is mRNA display, or by split-intein cyclization of peptides and proteins (SICLOPPS) as evidenced by Foster et al.; and that genetically encoded libraries of cyclic peptides of variable size can be generated in vivo directly in living bacterial cells from ribosomally derived polypeptide precursors such as evidenced by Frost et al. (interpreted as naturally occurring cyclic peptide compounds as a complex of a peptide moiety and an encoding nucleic acid). Thus, the claims remain rejected for the reasons of record.
Regarding (b), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. MPEP 2114(II) states that:
"Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 

Moreover, MPEP 2114 and 2115 indicates that: 

A statement of intended use does not qualify or distinguish the structural apparatus claimed over a reference. In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962).  The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself. See In re Casey, 370 F.2d 576, 580, 152 USPQ 235, 238 (CCPA 1967); In re Yanush, 477 F.2d, 958, 959, 177 USPQ 705, 706 (CCPA 1973); and “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).

Applicant’s assertion that because each cyclic peptide compounds contains the encoding nucleic acid, any target-binding peptides can be decoded to determine the sequence of the peptide that bound to a target, and the record has not shown that any peptide compounds in nature have such a utility, is not found persuasive. The encoded libraries can be used to generate cyclic peptides in vitro and in vivo directly in living bacterial cells and, thus, the cyclic peptide compounds do not possess markedly different characteristics such as different biological or pharmacological functions or activities, chemical or physical properties and or structure/function and form from naturally occurring cyclic peptide compounds. Thus, the claims remain rejected for the reasons of record.

Claim Rejections - 35 USC § 102
(1)	The rejection of claims 1, 4, 9 and 10 is maintained, and claims 16 and 17 are newly rejected, under 35 U.S.C. 102(a1) as being anticipated by Liu et al. (Bioorganic Medicinal Chemistry Letters, 2009, 17, 1026-1033).
Regarding claims 1, 4, 9, 16, 16 and 17, Liu et al. teach the synthesis of a large support-bound cyclic peptide library (theoretical diversity of 1.7 x107) on TentaGel beads that were screened against the extracellular domain of hPRLr, wherein to facilitate hit identification, each TentaGel bead was spatially segregated into outer and inner layers, with a cyclic peptide displayed on the bead surface while the bead interior contained the corresponding linear peptide, such that the identity of a positive bead was revealed by sequencing the linear encoding peptide within the bead by partial Edman degradation/mass spectrometry, such that screening of the library resulted in 20 hits (interpreted as a library of cyclic peptide compounds, claim 1) (Abstract). Liu et al. teach a cyclic octapeptide library containing five random residues, cyclo(AX12X3X4X5VE)-BBRM-resin (Fig. 1), wherein B is -alanine and X1-X5 represent random residues, was designed; that each of the random positions contained 26 amino acids including 12 proteinogenic -L-amino acids [Arg, Asp, Gln, Gly, His, Ile, Lys, Pro, Ser, Thr, Trp and Tyr]; four non-proteinogenic -L-amino acids [L-4-fluoropheylalanine (Fpa), L-norleucine (Nle), L-ornithine (Orn), and L-phenylgycine (Phg)] (interpreting Phg to comprise a phenyl group, elected species); six -D-amino acids [D-Ala, D-Asn, D-Glu, D-Phe, and D-Val] (interpreting Phe to comprise a phenyl group, elected species); and four N-methylated -L-amino acids [L-N-methylalanine, L-N-methyl-leucine (MLe), L-N-methyl-phenylalanine (Mpa), and sarcosine (Sar)] (interpreted as substantially consisting of cyclic peptide compounds that do not have an indole skeleton or a substituted or unsubstituted hydroxyphenyl group in the side chains of the cyclic portion; encompassing long side chains of 5.4-13 angstroms including Trp, Arg and Lys; 5-15 amino acids; interpreting Phg, Phe, Fpa, and Mpa to comprise a phenyl group (elected species); and average number of aromatic rings is 0 to 3, claims 1, 4, 6, 9 and 10) (pg. 1027, col 2, last partial paragraph; pg. 1027, Figure 1; and pg. 1028, col 1; first partial paragraph, lines 1-4). Liu et al. teach mRNA display has been used to generate linear peptide libraries in vitro translation and the resulting linear peptides were chemically cyclized between their N-termini and a lysine side chain by using a bifunctional reagent (interpreted as cyclic peptide compounds comprising a complex of a peptide moiety with its encoding nucleic acid; and mRNA display, claims 1, 16 and 17) (pg. 1026, col 2; first partial paragraph, lines 16-21). A portion of Figure 1 is shown below:

    PNG
    media_image3.png
    158
    249
    media_image3.png
    Greyscale

Liu et al. teach that the BBRM sequence was added to provide a flexible linker to facilitate protein binding, peptide release (cleavage at Met with CNBr), and MS analysis, wherein the theoretical diversity of the library was 265 or 1.19 x 107 (interpreted the released peptides as substantially consisting of the library as recited in claim 1, claim 1) (pg. 1028, col 1; first partial paragraph, lines 24-28). Liu et al. teach in Table 1, the peptide sequences selected against hPRLr-ECD (interpreted as substantially consisting of cyclic peptide compounds that do not have an indole skeleton or a substituted or unsubstituted hydroxyphenyl group in the side chains of the cyclic portion; encompassing long side chains of 5.4-13 angstroms including Trp, Arg and Lys; 5-15 amino acids; interpreting Phg, Phe, Fpa, and Mpa to comprise a phenyl group (elected species); and average number of aromatic rings is 0 to 3, claims 1, 4, 6, 9 and 10) (pg. 1028, col 2, Table 1). Table 1 is shown below:

    PNG
    media_image4.png
    520
    503
    media_image4.png
    Greyscale

Liu et al. does not specifically exemplify puromycin (instant claim 18).
Liu et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention. 

Response to Arguments
Applicant’s arguments filed July 5, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Liu et al. teaches using a linear peptide as a tag to decode a screening hit, while claim 1 is directed to “a nucleic acid display library of cyclic peptides” (Applicant Remarks, pg. 20, seventh and eighth full paragraphs).
Regarding (a), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including the Examiner’s interpretation of the term “cyclic peptide compounds”. As noted in MPEP 2112.01(I) states:
where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. 

Moreover, In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Applicant’s assertion that Liu et al. do not teach display library of cyclic peptides as recited because Liu et al. teaches the use of a linear peptide as a tag, is not found persuasive. As an initial matter, there is no indication in instant claim 1 that the cyclic peptide compounds cannot have a linear portion. Instant claim 1 recites that “each cyclic peptide compound is a complex of a peptide moiety with its encoding nucleic acid”. Liu et al. teach:
(i)	a cyclic peptide displayed on the bead surface while the bead interior contained the corresponding linear peptide, such that the identity of a positive bead was revealed by sequencing the linear encoding peptide (interpreted as a cyclic peptide complexed with its encoding nucleic acid); and
(ii)	mRNA display has been used to generate linear peptide libraries in vitro translation and the resulting linear peptides were chemically cyclized between their N-termini and a lysine side chain by using a bifunctional reagent (interpreted as cyclic peptide compounds comprising a complex of a peptide moiety with its encoding nucleic acid).
Liu et al. clearly teach cyclic peptides attached to an encoding nucleic acid. Thus, the claims remain rejected for the reasons of record.


New Objections/Rejections
Markush Objection
Claim 16 is objected because of the following informalities:  Claim 16 recites the term “which is an RNA display library, DNA display library, or ribosome display library” in lines 1-2. Thus, claim 16 improperly states the intended Markush groups, where the proper format requires use “consisting of” and of use of the conjunction “and” before the final member of the groups. The Examiner suggests amending the claim to recite, for example, “which is selected from the group consisting of an RNA display library, DNA display library, and a ribosome display library”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a) – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 9, 10 and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
MPEP § 2163.II.A.3.(b) states, “when filing an amendment an applicant should show support in the original disclosure for new or amended claims” and “[i]f the originally filed disclosure does not provide support for each claim limitation, or if an element which applicant describes as essential or critical is not claimed, a new or amended claim must be rejected under 35 U.S.C. 112, para. 1, as lacking adequate written description”. According to MPEP § 2163.I.B, “While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure” and “The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117”.
The claim contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art (hereafter the Artisan), that the inventor(s), at the time the application was filed, had possession of the claimed invention. 37 CFR §1.118 (a) states that "No amendment shall introduce new matter into the disclosure of an application after the filing date of the application". Claim 1 recites in part, “has one cyclic portion having 5 to 15 constituting amino acids” such as recited in line 3. Upon review of the instant as-filed Specification, support was not found for the constituting amino acids of instant claim 1. Applicant points to the entire Specification as originally filed for support of the amendments. The instant as-filed Specification, filed December 3, 2019 recites, “the present inventors have found that tryptophan and tyrosine residues, which have conventionally been used in oral low-molecular weight pharmaceuticals and are amino acid residues having an indole skeleton and a hydroxyphenyl group, are actually not suitable for providing peptides having high membrane permeability” (See, as-filed Specification; Description; pg. 2, lines 25-28); “compounds having low membrane permeability are enriched as hit compounds by repeatedly panning for compounds capable of binding to target molecules using a library of cyclic peptide compounds having amino acid residues with a long side chain” (See, as-filed Specification, Description; pg. 2, 30-33); “wherein the number of amino acids constituting the cyclic portion is 5 to 15” (See, as-filed Specification, Description; pg. 5, lines 26-27); and “wherein the number of unnatural amino acids constituting the peptide moiety excluding the nucleic acid-linked portion is 4 or more” (See, as-filed Specification, Description; pg. 5, lines 34-35; and pg. 6, line 1). Thus, no “constituting amino acids” are taught in the instant as-filed Specification. 
A claim by claim analysis and for independent claim 1, and a method step by method step analysis regarding where support can be found in the originally filed specification is respectfully suggested. See MPEP § 2163 particularly § 2163.06.
Claims 1, 4, 9, 10 and 16-18 will remain rejected until Applicant cancels all new matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(2)	 Claims 1, 4, 9, 10 and 16-18 is rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Tavassoli et al. (US Patent Application Publication No. 20200049695, published February 13, 2020; effective filing date February 23, 2017). 
Regarding claims 1, 4, 9, 10 and 16-18, Tavassoli et al. teach method for co-compartmentalizing a cyclic polypeptide with a polynucleotide encoding the cyclic polypeptide comprising the steps of: (i) forming a compartment containing a polynucleotide encoding the cyclic peptide; (ii) expressing the polypeptide from the polynucleotide; and (iii) cyclizing the polypeptide, such that libraries of co-compartmentalized cyclic polypeptide and encoding polynucleotide are produced; and methods for screening libraries of co-compartmentalized cyclic polypeptides and encoding polynucleotide (interpreted as cyclic peptide compounds comprising a complex of a peptide moiety with an encoding nucleic acid, claim 1) (Abstract). Tavassoli et al. teach that in the RAPID display method, a linker having sequence consisting of a 4-residue ribonucleotide ACCA is synthesized at the 3’ end, and then an amino acid is attached to adenosine at the 3’ end, such that during peptide elongation reaction on a ribosome, the amino acid attached to the end of the linker accepts the C-terminus of the peptide of the peptidyl-tRNA and binds to the peptide, wherein the peptidyl acceptor is known mRNA display methods is puromycin (interpreted as mRNA display; a linker at the C-terminus of the 3’ end; and puromycin, claims 16-18) (paragraphs [0040]-[0041]). Tavassoli et al. teach that the polynucleotide can be covalently associated with its encoded product, for example, through a puromycin moiety in an mRNA display system (interpreted as an mRNA display library; and puromycin, claims 16-18) (paragraph [0066]). Tavassoli et al. teach that X----- is the cyclic peptide produced; X is C, S, T or any other amino acid and “------” denotes an amino acid of the cyclic peptide sequences, wherein the sequence can be one or more amino acids in length including at least three or more amino acids such as six amino acids in length (interpreted 5 to 15 amino acids; and having side chains; long side chains from all amino acids; and 0 to 3 aromatic rings, claims 1 and 10) (paragraph [0204]). Tavassoli et al. teach that non-natural amino acids can be ligated to a tRNA by flexizymes including amino acids having various side chains such as (beta)-amino acids, (gamma)-amino acids, (delta)-amino acids, D-amino acids, and derivatives having a structure in which an amino group or carboxyl group on the amino acid backbone is substituted; as well as, usual peptides including depsipeptides consisting of amino and hydroxy acids, polyesters, and peptides having various acyl groups, wherein circularization can occur under the conditions of cell-free translation (IVTT) sytems (interpreted as side chains including long side chains, claims 1, 4, 9 and 10) (paragraph [0212]). Tavassoli et al. teach in Example 3 that a hexamer library comprising five variable amino acids for 3.2 x 106 library members (where X is any amino acid residue) was constructed as previously described, wherein the library was designed to encode cyclic peptide hexamers within the first multiple cloning site of pETDuet-1 (paragraph [0350]; Example 3).
Tavassoli et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention. 

Conclusion
Claims 1, 4, 9, 10 and 16-18 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M BUNKER whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMY M BUNKER/
Primary Examiner, Art Unit 1675